UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7400


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HENRY LEE TAYLOR, JR., a/k/a James Blair, a/k/a Junebug, a/k/a Bug, a/k/a J.B.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00055-AWA-DEM-1)


Submitted: March 12, 2021                                         Decided: March 17, 2021


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Lee Taylor, Jr., Appellant Pro Se. Dee Mullarkey Sterling, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Lee Taylor, Jr., appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor,

No. 4:11-cr-00055-AWA-DEM-1 (E.D. Va. Sept. 3, 2020). We further deny Taylor’s

motion to place his case in abeyance. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2